—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), dated March 4, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On October 23, 1993, the infant plaintiff, a spectator at the Homecoming Parade of the Mt. Sinai Union Free School District and its Board of Education (hereinafter collectively referred to as the school district), observed students handing out lollipops from one of the homecoming floats, a decorated flat-bed tow truck. The infant plaintiff approached the moving vehicle, obtained a lollipop from one of the students on the float, and was injured when the tire of the truck ran over his foot. The plaintiffs commenced this action against the school district and the driver and owner of the truck claiming, inter alia, negligent supervision.
*507Under certain circumstances, a governmental entity has the duty to provide an adequate degree of general supervision when it furnishes and invites the public to an activity that may be hazardous if left unsupervised (see, Noeller v County of Erie, 145 AD2d 919; see also, Caldwell v Village of Is. Park, 304 NY 268, 274; Curcio v City of New York, 275 NY 20, 24). Here, the school district furnished and invited the public to approach the moving floats, an activity that may be hazardous if left unsupervised. There is no evidence in the record that the school district provided any precautions to the spectators (cf., Yule v Town of Huntington, 204 AD2d 439). Thus, the plaintiffs have raised an issue of fact as to whether the school district provided adequate supervision under the circumstances.
Furthermore, there exist issues of fact as to whether the defendant driver Thomas P. Duffy was negligent in the operation of the tow truck. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.